         Case 9:20-cv-00036-DWM Document 51 Filed 06/14/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


ROBERT EDWARD KUBIAK,                                   CV 20-36-M-DWM

                     Plaintiff,

  vs.                                                      JUDGMENT

COUNTY OF RAVALLI, SHERIFF
STEPHEN HOLTON, DEPUTY
DARYL PETZ, and JOHN DOES 1-10,

                     Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 the Plaintiff pursuant to Rule 68 of the Federal Rules of Civil Procedure and this
 Court's Order entered this date.

        Dated this 14th day of June, 2021.

                                  TYLER P. GILMAN, CLERK

                                   /s/ Nicole Stephens
                                   Nicole Stephens, Deputy Clerk
